Citation Nr: 9926062	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-15 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling. 

2.  Entitlement to an effective date earlier than December 4, 
1997, for the grant of a 30 percent disability evaluation for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1965 to April 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted a 
10 percent disability evaluation for post-traumatic stress 
disorder and assigned an effective date of December 10, 1997.  
In a September 1998 rating decision, the RO granted a 
30 percent disability evaluation for post-traumatic stress 
disorder and assigned an effective date of December 5, 1997.  
In a November 1997 decision, the hearing officer corrected 
the effective date to December 4, 1997.


REMAND

The appellant has stated that he began biweekly treatment for 
post-traumatic stress disorder at the VA Medical Center in 
Decatur, Georgia, beginning in October 1997 or November 1997.  
The Board notes that the treatment reports associated with 
the claims file are only those treatment reports that the 
appellant has submitted, which show treatment beginning on 
December 2, 1997.  It appears that the RO has not attempted 
to obtain the treatment reports prior to December 2, 1997.  
Such records, if existent, would be relevant to the 
appellant's claims.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO is to obtain the treatment reports 
that relate to the appellant's treatment 
for post-traumatic stress disorder at the 
Decatur, Georgia, VA Medical Center from 
December 1996 to the present and 
associate them with the claims file.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


